DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-11) in the reply filed on 5/11/2022 is acknowledged.
Claims 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.  The amendments to the claims submitted on 05/11/2022 do not overcome the restriction requirement.  The amended claims 12 and 14 require a bracket in the interior of the sleeve while independent claim 1 only requires retaining component attached to the sleeve which could be a bracket or other equivalent component and the claim does not recite where on the sleeve the component is needed.  For this reason the restriction is still valid.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining component” in claim 1 at line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  for the recitation of “between opposing ends of a said sleeve” in line 3 which is believed should read “between opposing ends of said sleeve” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as indefinite for the recitation of “proximate a said end” in line 2.  It is unclear if the limitation is meant to be geared towards a specific end of the sleeve or either end.
Claim 7 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowitzke et al (US Patent 7427264B2) in view of Krstevich et al (US Patent 5329937).
Nowitzke discloses a device capable of being used as a light carrier mounting clip for a surgical cannula (Fig. 6-9).  Specifically in regards to claim 1, Nowitzke discloses said clip (140) comprising: a sleeve (142) composed of a resilient material and having a split (gap between 157) formed axially therein between opposing ends (144,146) of said sleeve (142), which split (gap between 157) enables said sleeve (142) to be resiliently and diametrically adjusted for interengaging the surgical cannula (20) (Fig. 6-9; and Col. 4 line 55 to Col. 5 line 31).  Nowitzke also discloses wherein that other instruments can be frictionally engaged about the inner surface of the sleeve (142) (Col. 6 lines 14-29).  However,  Nowitzke is silent as to a retaining component to hold a light carrier.
Krstevich discloses a device capable of being used as a light carrier mounting clip.  Specifically in regards to claim 1, Krstevich  discloses a sleeve (100) composed of a resilient material, and having a retaining component (120) attached to said sleeve (100) for holding a light carrier to illuminate a surgical procedure being performed through the surgical tool (The cover 100 is described as sleeve like, and comprises a tube mount 120 having flexible sides 122a,122b.  The recitation of the light carrier being used with the retaining component is being interpreted as a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, a light tube could be fitted within the notch in the mount of Krstevich.) (Fig. 2 and 4; and Col. 5 lines 15-28).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sleeve (142) of Nowitzke to have a tube mount as disclosed in Krstevich in order to have a means to frictionally engage and hold in place other surgical instruments (Nowitzke: Col. 6 lines 14-29).
In regards to claim 2, Nowitzke discloses wherein said sleeve (142) includes a pair of split edges (157) that extend fully between said opposing ends (144,146) of the sleeve (142) (Fig. 6-9).
In regards to claim 3-4, Nowitzke further discloses said sleeve is resiliently and diametrically contracted for inserting into a central opening of the cannula (20) and interengaging an interior wall of the cannula (20) (Fig. 6-9; and Col. 4 line 55 to col. 5 line 31).  However, Nowitzke is silent as to the retaining component being on the interior wall of the sleeve.  Krstevich discloses wherein said retaining component (120) being attached to an interior cylindrical wall of said sleeve (100) (Fig. 2).  In regards to claim 4, Krstvich also discloses wherein said retaining component (120) includes an axially orientated slot (124) for receiving the light carrier and holding the light carrier in place (Fig. 2; and Col. 5 lines 22-37).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sleeve (142) of Nowitzke to have a tube mount as disclosed in Krstevich in order to have a means to frictionally engage and hold in place other surgical instruments (Nowitzke: Col. 6 lines 14-29).
In regards to claim 5, Nowitzke discloses wherein said sleeve (142) is resiliently and diametrically expanded for wrapping around and interengaging an exterior surface of the cannula (20) (Nowitzke discloses wherein the member 140 can have ends 157 squeezed towards one another since its made of resilient material.  Since the member is made of flexible material member 140 would also be fully capable of having ends 157 moved further apart to wrap around an object.) (Fig. 6-9; and Col. 5 line 9-19).
In regards to claim 6-7, Nowitzke in view of Krstevich disclose a mounting clip having a sleeve body with a retaining component capable of carrying alight carrier.  However, the combination is silent as to positioning tabs on the sleeve.  Nowitzke in a separate embodiment shown in Fig. 3-4 discloses a sleeve (40) carrying one or more positioning tabs (54) proximate a said end of said sleeve (40) for positioning said sleeve (40) at one end of the cannula (20); and wherein each said tab (54) extends radially outwardly from said sleeve (40) to support said sleeve (40) in place within the surgical cannula (20) (Fig. 1-4; and Col. 3 line 18-57).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sleeve (142) of the embodiment of Nowitzke shown in Fig. 6-9 to have proximal retaining tabs as disclosed in the embodiment of Nowitzke shown in Fig. 1-4 in order to have a means to prevent over-insertion of retaining member through the opening of retractor sleeve, and to maintain the end of the member at or adjacent the end of the retractor sleeve (Nowitzke: Col. 3 lines 47-57).
In regards to claim 8, Nowitzke discloses wherein said split edges (157) are separated by a gap (gap between 157) such that said sleeve (142) may be diametrically contracted for inserting said sleeve (142) into a central opening of the cannula (20) (Fig. 6-9; and Col. 4 line 55 to col. 5 line 31).  
In regards to claim 9, Nowitzke discloses wherein split edges (157) overlap such that said sleeve (142) is diametrically expanded for wrapping about and interengaging the outer surface of said cannula (20) (Nowitzke discloses wherein the member 140 can have ends 157 squeezed towards one another since its made of resilient material.  Since the member is made of flexible material member 140 would also be fully capable of having ends 157 moved further apart to wrap around an object.) (Fig. 6-9; and Col. 5 line 9-19).
In regards to claim 10-11, Nowitzke in view of Krstevich disclose a mounting clip having a sleeve body with a retaining component capable of carrying alight carrier.  Krstevich further discloses said retaining component (120) includes a bracket (composed of 122a,122b,124) having a slot (124) for receiving the light carrier (Fig. 2; and Col. 5 lines 22-37).  Krstevich also discloses wherein said bracket (120) includes a base (portion of 120 with a curved surface attached to inner surface of 100) that is secured to an inside circumferential surface of said sleeve (100) and at least one spring biased retaining arm (122a,122b) attached to said base for engaging said light carrier and securing the light carrier within said slot (124) between each said arm  (122a,122b) and said base and constraining movement of the light carrier within the cannula (The flexible sides 122a, 122b urge against the outside diameter surface 52 of the tube 50 to hold the tube 50 in position. The tube 50 can be manually adjusted while in the 10 notch 124, but the flexible sides 122a, 122b apply sufficient pressure to the tube 50 to prevent casual movement.  The recitation of the light carrier being used with the retaining component is being interpreted as a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, a light tube could be fitted within the notch in the mount of Krstevich.) (Fig. 2 and 4; and Col. 5 lines 15-28).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interior of the sleeve (142) of Nowitzke to have a bracket with spring based arms as disclosed in Krstevich in order to have a means to frictionally engage and hold in place other surgical instruments (Nowitzke: Col. 6 lines 14-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775